Citation Nr: 1410247	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-27 343	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active duty service from December 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss is not attributable to his period of military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished.  Through a May 2011 notice letter, the RO notified the Veteran and his representative of the information and evidence needed for the Veteran's claim of service connection.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the November 2011 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file.  He has submitted various written statements and indicated in his claim that he has not received medical treatment.  The Veteran was afforded an adequate VA audiological examination in June 2011.  A medical opinion was provided, and although the explanation is brief, it is apparent that the opinion was based upon the examiner's clinical expertise, clinical examination, and complete review of the record.  It is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran requested a videoconference hearing in his September 2011 substantive appeal.  In June 2013, the RO inquired about his availability for an in-person Board hearing the following month.  He declined due to illness.  In August 2013, he was scheduled for an October 2013 videoconference hearing.  He notified VA that he could not attend the October 2013 hearing.  He stated "I can not hear due to my legs cannot drive that far" as the reason for his inability to attend the hearing.  He was rescheduled for a November 2013 hearing, but failed to appear.  However, it was unclear whether the Veteran was properly notified about the time and location for the November 2013 hearing.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In January 2014, the Board contacted the Veteran's representative for clarification.  In February 2014, his representative stated that he tried to contact the Veteran twice without response.  Given the efforts above to accommodate the Veteran and his failure to indicate his current hearing preference to his representative, the Board finds that good cause is not shown to warrant further efforts in rescheduling the hearing.  38 C.F.R. § 20.702.  The claim will be adjudicated on the evidence of record. 

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  However, hearing loss in either ear was not demonstrated within a year of separation.  The chronic disease presumption is therefore not helpful to the Veteran in this case.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as hearing problems, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran asserts that he has hearing loss that is attributable to his active military service.  Specifically, he contends that he experienced noise exposure in service and developed hearing loss as a result.  

Service treatment records (STRs) do not show any complaint for hearing loss.  Audiometric testing from his November 1962 separation examination showed that his hearing was well within normal limits.  The Veteran reports he had in-service noise exposure from training exercises at the firing range.  See May 2011 Veteran statement.  Review of his DD 214 lists his occupational specialty as a combat engineer.  His reports of in-service noise exposure are plausible in light of the service records and sufficient to establish an in-service event.  Layno, 6 Vet. App. at 469.

The June 2011 VA examination report confirms that the Veteran has bilateral mild to severe sensorineural hearing loss.  See also 38 C.F.R. § 3.385.   Hence, a current disability is demonstrated.  

The question next turns to whether there is a nexus between current hearing loss and military service.  The evidence supporting the claim consists of the Veteran's reports.  A June 2011 VA examiner's opinion weighs against the claim. 

As an initial matter, the Board observes that the Veteran is competent to report his history of hearing difficulties and assert a continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, at separation the Veteran had normal hearing confirmed upon audiometric testing.  In his March 2011 claim, he dates the onset of hearing loss to 2006.  These reports weigh heavily against the credibility of his experiencing any loss of acuity during hearing or for years thereafter.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  A continuity of symptomatology has not been demonstrated.  

The medical evidence weighs against the claim.  The Veteran was scheduled for a VA examination to determine whether there was a nexus to service; however, as noted above, the examiner found that the Veteran's hearing loss was less likely than not related to his service.  She reviewed the claims folder, interviewed the Veteran, and conducted a clinical audiometric examination.  She cited the normal audiometric findings at separation as evidence supporting her conclusion that the current hearing loss disability is not attributable to what happened in service.  The examiner is a medical professional and competent to render an opinion in this matter.  It is reasonable to infer that, absent a showing of loss of acuity on an audiogram at separation from military service, the Veteran could not have noticed a problem.  Additionally, the examiner's conclusion implies that there is no basis for saying that noise exposure to service has led to a loss of acuity first shown many years later.  There is no competent evidence to contradict her conclusion or the reasonable inferences made from her report.

In short, the record does not include persuasive evidence of a nexus to military service, but instead shows that there is no such nexus.  The preponderance of the evidence is therefore against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for hearing loss must be denied.  


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


